DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/03/2021 and 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, claim 26 recites the limitation “wherein one or more illumination zones, of the plurality of illumination zones, comprise a plurality of micro-lenses”. However, 
Claim 27 depends from claim 26 and is therefore rejected for the same reason(s) of indefiniteness as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-21, 23-24, 26, 33, 36-37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers et al. US 6650451 B1 (hereinafter Byers) in view of Paoli US 5317170 (hereinafter Paoli).
Regarding Claim 20, Byers teaches a device, comprising: a plurality of illumination zones (a plurality of sectors for servicing subscribers with optical signals, Abst; Col. 2, lines 5-16; Col. 3, line 64 - Col. 4, line 24; Col. 5, line 25-35; sector A and sector B, Fig. 1; sector units 201-208 servicing 8 sectors, Fig. 2B), wherein each illumination zone, of the plurality of illumination zones, comprises: an emitter (laser 212 positioned on each sector unit 201-208, Fig. 2a; Fig. 2b; Col. 5, lines 26- Col. 6, line 37), and lens (beam expander 213 positioned on each sector unit 201-208, Fig. 2a; Fig. 2b; Col. 5, lines 26- Col. 6, line 37).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Byers such that the emitter is an array of emitters; and the lens is an array of micro-lenses; wherein each micro-lens, of the array of micro-lenses, corresponds to an emitter of the array of emitters, because the use of arrays of semiconductor lasers can be used to increase the power output and to simplify optical system design, and the use of micro lenses allows the device to, for each emitter of the array, magnify the spot size of the emitted light, change the direction of the emitted light or otherwise modify the emitted light optically.
Regarding Claim 21, Byers as modified by Paoli teaches the device of claim 20, wherein the plurality of illumination zones comprises a first illumination zone (Byers, first sector serviced by sector unit 201, Fig. 2B; ex. Sector A, Fig. 1) and a second illumination zone (Byers, second sector serviced by sector unit 202, Fig. 2B; ex. Sector B, Fig. 1), wherein the first illumination 
Regarding Claim 23, Byers as modified by Paoli teaches the device of claim 20, further comprising: one or more drivers configured to control the plurality of illumination zones (Byers, The data to drive the LASER, and the data received by the optical assembly, are sent/to, received/from a switching arrangement, for example, a router, Col. 2, lines 55-60).
Regarding Claim 24, Byers as modified by Paoli teaches the device of claim 20, further comprising: one or more external optics (Byers, optical galvanometers, or other beam steering apparatus, 215, Fig. 2A; Col. 2, lines 34-60; Col. 6, lines 4-37), wherein the array of micro-lenses is arranged between the array of emitters and a corresponding external optic of the one or more external optics (Byers, beam expander 213 arranged between laser 212 and beam steering apparatus 215, Fig. 2A; beam expander 213 and laser 212 having been modified with the teachings of Paoli to comprise an array of micro-lenses and an array of emitters, respectively, as discussed above in the rejection of Claim 1), and wherein the corresponding 
Regarding Claim 26, Byers as modified by Paoli teaches the device of claim 20, wherein one or more illumination zones, of the plurality of illumination zones, comprise a plurality of micro-lenses (each sector unit modified with the teachings of Paoli to include an array of micro-lenses, as discussed above in the rejection of Claim 1), wherein a center micro-lens, of the plurality of micro-lenses, is arranged to have zero offset relative to a corresponding emitter (Paoli, lens 192 in center of array of three lenses, Fig. 8; “Each micro lens 192 is aligned with an emitter surface area 194”, thus having “zero offset”, Col. 12, lines 49-68).
Regarding Claim 33, Byers as modified by Paoli teaches the device of claim 20, wherein the plurality of illumination zones comprises a first illumination zone (Byers, first sector serviced by sector unit 201, Fig. 2B; ex. Sector A, Fig. 1) and a second illumination zone (Byers, second sector serviced by sector unit 202, Fig. 2B; ex. Sector B, Fig. 1).
Byers as modified by Paoli does not explicitly teach wherein the first illumination zone comprises a different quantity of emitters than the second illumination zone. However, in the rejection set forth above for Claim 1, each sector unit is modified with the teachings of Paoli to include an array of emitters (see Paoli, laser array 188, Fig. 8; Col. 12, lines 49-68; surface emitting semiconductor laser, Abst; Col. 1, lines 15-20). Additionally, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (2144.05). In the present case, Byers as modified by Paoli teaches the general conditions of a first illumination zone comprising a plurality of emitters and a 
Regarding Claim 36, Byers as modified by Paoli teaches the device of claim 20, wherein the array of emitters is a vertical-cavity surface-emitting laser (VCSEL) array (Paoli, laser array 188, Fig. 8; Col. 12, lines 49-68; surface emitting semiconductor laser, Abst; Col. 1, lines 15-20).
Regarding Claim 37, Byers as modified by Paoli teaches the device of claim 20, further comprising: a plurality of modules for mounting one or more emitter arrays of the plurality of illumination zones (Byers, Sector units 201-208, Fig. 2A and 2B; Col. 5, lines 26- Col. 6, line 37).
Regarding Claim 39, Byers as modified by Paoli teaches the device of claim 20, wherein the plurality of illumination zones comprises a first illumination zone (Byers, first sector serviced by sector unit 201, Fig. 2B; ex. Sector A, Fig. 1) and a second illumination zone (Byers, second sector serviced by sector unit 202, Fig. 2B; ex. Sector B, Fig. 1), wherein a field of illumination of the first illumination zone overlaps a field of illumination of the second illumination zone (“subscribers in sector overlap areas, which can be served by either of two sectors”, Col. 2, lines 61-67; “Each hub can have up to eight sectors (with overlap)”, Col. 4, line 10).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Dress US 2008/0008471 A1 (hereinafter Dress).

Byers as modified by Paoli a diffusor arranged to expand beams emitted from the plurality of illumination zones. However, Dress teaches providing a diffusor arranged to expand beams emitted from an illumination zone (spreading element 1720 can increase the fan-out of the original light beam from light source 1710, Fig. 17; Par. 177-180), because this allows the original light beam to spread-out to cover or illuminate an entire set of receiving elements, or at least a subset of the receiving elements (Par. 177-180).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli to include a diffusor arranged to expand beams emitted from the plurality of illumination zones, because this would allow the original light beam from the plurality of illumination zones to spread-out to cover or illuminate an entire set of receiving elements, or at least a subset of the receiving elements.

Claim 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Zhang et al. US 2005/0025211 A1 (hereinafter Zhang).
Regarding Claim 25, Byers as modified by Paoli teaches the device of claim 20.
Byers as modified by Paoli does not teach wherein each micro-lens of one or more illumination zones, of the plurality of illumination zones, is arranged to have a same offset relative to a corresponding emitter. However, Zhang teaches on or more illumiation zone (Fig. 4) comprising an array of emitters (VCSEL devices 401, 402, 403, Fig. 4) and an array of micro-lenses (microlenses 407, 408, 409) wherein each micro-lens of the one or more illumination 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli wherein each micro-lens of one or more illumination zones, of the plurality of illumination zones, is arranged to have a same offset relative to a corresponding emitter, because this allows the output beam of the array of each illumination zone as a whole to be focused more effectively.
Regarding Claim 27, Byers as modified by Paoli teaches the device of claim 26.
Byers as modified by Paoli does not teach wherein other micro-lenses, of the plurality of micro-lenses, that surround the center micro-lens are arranged to have offsets away from a center axis. However, Zhang teaches on or more illumiation zone (Fig. 4) comprising an array of emitters (VCSEL devices 401, 402, 403, Fig. 4) and an array of micro-lenses (microlenses 407, 408, 409) wherein other micro-lenses, of the plurality of micro-lenses, that surround the center micro-lens are arranged to have offsets away from a center axis (lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively, Par. 28), because this allows the output beam of the array as a whole to be focused more effectively (Par. 28).
.

Claims 28, and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Deng et al. US 6838689 B1 (hereinafter Deng).
Regarding Claim 28, Byers as modified by Paoli teaches the device of claim 20.
Byers as modified by Paoli teach wherein a plurality of emitter arrays, of the plurality of illumination zones, are arranged on a single die. However, Deng teaches arranging a plurality of emitter arrays on a single die (Fig. 1; Fig. 2A; Col. 1, lines 20-38; Col. 2, line 30 - 61), in order to provide such elements on an opto-electronic chip, as is commonly known in the art (Fig. 1; Fig. 2A; Col. 1, lines 20-38; Col. 2, line 30 - 61).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli wherein a plurality of emitter arrays, of the plurality of illumination zones, are arranged on a single die, in order to provide such elements on an opto-electronic chip, as is commonly known in the art.
Regarding Claim 34, Byers as modified by Paoli teaches the device of claim 20, wherein the plurality of illumination zones comprises a first illumination zone (Byers, first sector serviced by sector unit 201, Fig. 2B; ex. Sector A, Fig. 1) and a second illumination zone (Byers, second 
Byers as modified by Paoli does not teach wherein the first array of emitters is fabricated on a first die and the second array of emitters is fabricated on a second die. However, Deng teaches fabricating a plurality of emitters on a respective die (Fig. 1; Fig. 2A; Col. 1, lines 20-38; Col. 2, line 30 - 61), in order to provide such elements on an opto-electronic chip, as is commonly known in the art (Fig. 1; Fig. 2A; Col. 1, lines 20-38; Col. 2, line 30 - 61).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli wherein the first array of emitters is fabricated on a first die and the second array of emitters is fabricated on a second die, in order to provide such elements on a respective opto-electronic chip, as is commonly known in the art.
Regarding Claim 35, Byers as modified by Paoli and Deng teaches the device of claim 34.
Additionally, Byers teaches wherein a respective die is flip- chip bonded to a same submount (Col. 4, line 8 - 37), because this provides a mounting surface for the die as is commonly known in the art (Col. 4, line 8 - 37).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli and Deng wherein the first die and the second die are flip- chip bonded to a same submount, because this provides a mounting surface for the first and second die as is commonly known in the art.

Claims 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Deng and Zhang.
Regarding Claim 29, Byers as modified by Paoli teaches the device of claim 20.
Byers as modified by Paoli does not teach wherein the array of emitters is fabricated on a surface of a die, and wherein the array of micro-lenses is fabricated in a substrate of the die. However, Deng teaches wherein an array of emitters is fabricated on a surface of a die (Fig. 1; Fig. 2A; Col. 1, lines 20-38; Col. 2, line 30 - 61), in order to provide such elements on an opto-electronic chip, as is commonly known in the art (Fig. 1; Fig. 2A; Col. 1, lines 20-38; Col. 2, line 30 - 61). Additionally, Zhang teaches on or more illumiation zone (Fig. 4) comprising an array of emitters (VCSEL devices 401, 402, 403, Fig. 4) and an array of micro-lenses (microlenses 407, 408, 409) wherein the array of micro-lenses is fabricated in a substrate of the die (refractive microlenses are integrated with the substrate of the VCSEL or VCSELs, Par. 6; Par. 22-23), because this reduces the need for costly and space-consuming external lenses (Par. 6; Par. 22-23).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli such that the array of emitters is fabricated on a surface of a die, and wherein the array of micro-lenses is fabricated in a substrate of the die, in order to provide such elements on an opto-electronic chip, as is commonly known in the art, and because this reduces the need for costly and space-consuming external lenses.
Regarding Claim 30, Byers as modified by Paoli teaches the device of claim 20.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli such that the array of emitters is fabricated on a surface of a die, and wherein the array of micro-lenses is fabricated in a substrate that is bonded to the die, in order to provide such elements on an opto-electronic chip, as is commonly known in the art, and because this reduces the need for costly and space-consuming external lenses.

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Child US 2003/0020992 A1 (hereinafter Child).

Byers as modified by Paoli does not teach wherein each illumination zone is independently driven. However, Child teaches that each emitter of a plurality of optical emitters may be independently driven, so that each emitter is operated independent of signals being sent by Signal Source Circuitry of other emitters (Par. 44).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli such that each illumination zone is independently driven, so that the emitters of each illumination zone may be operated independent of signals being sent by Signal Source Circuitry of other emitters of other illumination zones. 

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Witehira et al. US 2003/0036356 A1 (hereinafter Witehira).
Regarding Claim 32, Byers as modified by Paoli teaches the device of claim 20.
Byers as modified by Paoli does not teach an image sensor, wherein each illumination zone, of the plurality of illumination zones, is dynamically controlled based on feedback from the image sensor. However, Witehira teaches providing an optical illumination zone device with an image sensor, wherein the illumination zone device, is dynamically controlled based on feedback from the image sensor (By using an array of sensors and a suitable simple feedback control system, the alignment of a source can be automatically maintained… an array of photon 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli to include an image sensor, wherein each illumination zone, of the plurality of illumination zones, is dynamically controlled based on feedback from the image sensor, because this allows the alignment of each illumination zone to be automatically maintained.

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byers as modified by Paoli, and further in view of Shimonaka US 2002/0154667 A1 (hereinafter Shimonaka).
Regarding Claim 38, Byers as modified by Paoli teaches the device of claim 37, wherein the plurality of modules are mounted to a prismatic structure (Byers, sector units 201-208 shown being mounted to a structure prismatic in shape, see Fig. 2a, Fig. 2b).
Byers as modified by Paoli teach that the mounting structure is a heat sink. However, Shimonaka teaches mounting an optical module to a heat sink structure (Par. 41-42; Par. 102-103; Par. 118; Claim 14), because this allows temperature increase of the semiconductor laser device to be significantly suppressed (Par. 41-42; Par. 102-103; Par. 118; Claim 14).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Byers as modified by Paoli such that the mounting structure is a heat sink, because this allows temperature increase of the semiconductor laser device to be significantly suppressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.